Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 10/8/2020 in which claims 1-20 were presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a passage operable to receive a wire from an interior of said pocket to an interior of said workout garment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11, 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, of which limitations positively reciting non-statutory subject matter. It is suggested to change “to cover” to for example –adapted to cover--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rundle (U.S. Pub. No. 2018/0092410 A1).


    PNG
    media_image1.png
    613
    395
    media_image1.png
    Greyscale




Regarding claims 1 and 9, Rundle discloses a workout garment (10) comprising:
a. a hood (20); 
b. a front panel (12);
c. a back/rear panel (14);
the garment including the hood, front and back panels, and shoulder portion (See annotated Fig. A above) are made from a single piece of fabric having an outer layer and a liner/inner layer (See para. 0021) therefore all panels and hood have the same materials;
said hood (20) comprising GORE-TEX material (para. 0021) which is a moisture-wicking material (as evident by the applicant disclosure, see for example claim 8 of the applicant’s parent application 16/028,413); 
said front panel (12) comprising wool (para. 0021) which is a moisture-absorbing material (as evident by the applicant disclosure, see for example claim 9) the moisture-absorbing material is at an outer surface of the front panel because the entire panel is made of moisture-absorbing material including the outer surface which is an integral part of the panel; and 
said back panel (14) comprising GORE-TEX material (para. 0021) which is a moisture-wicking material (as evident by the applicant disclosure, see for example claim 8 of the applicant’s parent application 16/028,413).

Regarding claim 2, Rundle discloses a garment wherein said front panel (12) and said back panel (14) are (integrally) connected by a shoulders portion (See Fig. A above).

Regarding claim 3, Rundle discloses a garment wherein said back panel (14) comprises a pocket (30) although the figures showing the pocket (30) on the front panel (12) however, para. 0029 discloses that the pocket is also on the back panel (14).

Regarding claim 4, Rundle discloses a garment wherein said pocket (30) comprises an opening having fastening device such as a zipper (See para. 0029).

Regarding claim 5, as best understood, Rundle discloses a garment wherein said pocket (30) further comprises a passage to an interior of said workout garment device because the pocket is on the interior surface of the back panel (See para. 0029) wherein the cavity of the pocket is considered as the passage.

Regarding claim 6, Rundle discloses a garment wherein said front panel (12)  comprises a slit defined by a fastening device (22) as shown in Fig. 1.

Regarding claim 7, Rundle discloses a garment wherein said shoulders portion (See Fig. A) comprises both said moisture wicking material and said moisture absorbing material because as described above the entire garment comprises both (See above).

Regarding claim 10, Rundle discloses a garment wherein the front panel (12) is operable to cover a portion of the chest of the wearer (See Fig. 9) and does not connect with the back panel below the shoulder area and above point (14f as shown in Fig. 5).

Regarding claim 11, Rundle discloses a garment wherein the garment (10) does not include sleeves as clearly shown in the figures (See for example Fig. 1), and the back panel (14) capable to operably cover a portion of the upper back of the wearer when the garment is worn, and does not connect with the front panel below the shoulder area and above point (14f as shown in Fig. 5).

Regarding claim 12, Rundle discloses a workout garment (10) capable for keeping a user dry and cool, said workout garment comprising:
a. a hood (20) having a facial opening (21); 
b. a front panel (12) having a slit defined by a fastening device (22) as shown in Fig. 1;
c. a back/rear panel (14) having a pocket (30) although the figures showing the pocket (30) on the front panel (12) however, para. 0029 discloses that the pocket is also on the back panel (14), the pocket comprises an opening having fastening device such as a zipper (See para. 0029) capable of storing personal items such as keys, phone (See para. 0029);
d. a shoulders portion (See annotated Fig. A above);
the garment including the hood, front and back panels, and shoulder portion are made from a single piece of fabric (or material) having an outer layer and a liner/inner layer (See para. 0021) therefore all panels and hood have the same materials;
said hood (20) comprising GORE-TEX material (para. 0021) which is a moisture-wicking material as evident by the applicant disclosure (see for example claim 8) capable of wicking sweat from said user's head and neck when worn; 
said front panel (12) comprising wool (para. 0021) which is a moisture-absorbing material as evident by the applicant disclosure (see for example claim 9) capable of absorbing sweat from a user's face or neck when worn; and 
said back panel (14) comprising GORE-TEX material (para. 0021) which is a moisture-wicking material as evident by the applicant disclosure (see for example claim 8);
said shoulders portion (See Fig. A) comprises both said moisture wicking material and said moisture absorbing material because as described above the entire garment comprises both (See above)

Regarding claim 13, Rundle discloses a garment wherein said pocket (30) further comprises a fastening device such as a zipper (para. 0029) capable of securing said personal items in said pocket (See above), and a passage to an interior of said workout garment device because the pocket is on the interior surface of the back panel (See para. 0029) wherein the cavity of the pocket is considered as the passage operably (capable) to receive a wire from an interior said pocket to an interior of said workout garment such as for example a headphone wire connected to a phone (it is noted that the applicant is not claiming positively the wire as interpreted by the examiner).

Regarding claim 14, Rundle discloses a garment wherein the front panel (12) is operable to cover a portion of the chest of the wearer (See Fig. 9) and does not connect with the back panel below the shoulder area and above point (14f).

Regarding claim 15, Rundle discloses a garment wherein the garment (10) does not include sleeves as clearly shown in the figures (See for example Fig. 1), and the back panel (14) capable to operably cover a portion of the upper back of the wearer when the garment is worn, and does not connect with the front panel below the shoulder area and above point (14f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rundle (U.S. Pub. No. 2018/0092410 A1).

Regarding claim 8, Rundle discloses a garment wherein said moisture wicking material comprises a combination of at least one hydrophobic material and at least one hydrophilic material (as explained above the fabric comprises Gore-tex and wool which as considered as hydrophobic material and hydrophilic material, respectively, as evident by applicant’s specification such as in para 0015).
Rundle materials has a wt%.
Rundle does not disclose that the wt% of said at least one hydrophobic material is greater than a wt% of said at least one hydrophilic material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wt% of said at least one hydrophobic material is greater than a wt% of said at least one hydrophilic material to customize the intended use of the garment, for example, a garment made for children may require different sweat absorbing characteristics than a garment made for adults, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle (U.S. Pub. No. 2018/0092410 A1) in view of Gracie (U.S. Patent No. 4,407,497).

Regarding claims 19-20, Rundle discloses the invention substantially as claimed above.
Rundle does not disclose removable patches attachable to said front panel, said patches comprising a second moisture-absorbing material.
However, Gracie teaches yet another garment (See Figs. 1-6) comprises removable patches (12) attachable to said front panel (See Fig. 1), said patches (12) comprising a second moisture-absorbing material in the form of cotton (Col. 4, lines 55-57), wherein cotton was considered as the second moisture-absorbing material (Applicant discloses in the specification that cotton is moisture-absorbing material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Rundle garment with removable patches attachable to said front panel, said patches comprising a second moisture-absorbing material as taught by Gracie to absorb the impact or shock of the weights when the human user is wearing the suit and exercising vigorously (Col. 4, lines 53-55) preventing serious injuries.

Regarding claims 16-18, Rundle and Gracie have been previously discussed, but their teachings will again be summarized below. Rundle and Gracie discloses substantially all of the claimed structure elements, a sleeveless garment having a front, back and shoulder panels with a hood formed of both moisture wicking and moisture absorbing materials, further comprising removable patches that act as a second moisture-absorbing material. Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732